DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-21 are pending and under examination.
Claim 7 is cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich et al. US 2005/0131390 in view of Shelton, IV et al. US 2016/0256184.
Regarding claim 1, Heinrich discloses a surgical system, comprising: and a control circuit (control box 562, including cpu and circuitry and processor; par 0086); a surgical instrument (par0013) comprising: a plurality of components, wherein each of the plurality of components of the surgical instrument comprises a device parameter (par 0085-0086; sensed device parameters are sent to the cpu), and wherein each component is configured to transmit its respective device parameter to the control circuit (par 0086); and a sensor configured to: detect a tissue parameter associated with a proposed function of the surgical instrument (plurality of sensors capable of measuring or determining the thickness of the tissue, and clamp load on the tissue using pressure sensing as one of the device parameters; par 0085-0086); and transmit the detected tissue parameter to the control circuit (par 0086; once the device senses the tissue thickness feedback is sent to the cpu through the circuitry which controls the surgical instrument); wherein the control circuit is configured to analyze the detected tissue parameter in cooperation with each respective device parameter based on a system-defined constraint (par 0105 automatic prevention of firing if a predetermined threshold of pressure reading which is directly related to tissue thickness is reached, this threshold is a system defined constraint on the tissue thickness); and a user interface configured to indicate whether the surgical instrument comprising the plurality of components is appropriate to perform the proposed function (feedback in the form of audio, visual or mechanical tactile feedback is displayed to the surgeon to allow user interface with the instrument; par 0011,0128). Heinrich discloses a controller for determining when a threshold is reached based on sensed parameters, but fails to explicitly teach at least one of a predetermined tissue parameter or a predetermined tissue parameter range associated with each device parameter
However Shelton teaches a system defined constraint which comprises at least one of a predetermined tissue parameter or a predetermined tissue parameter range associated with each device parameter; (Shelton teaches a memory which stores executable instructions that when executed by the processor cause the processor to monitor multiple levels of action thresholds and monitor speeds of the 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the control which includes tissue thickness and pressure sensing with the at least one of a predetermined tissue parameter or a predetermined tissue parameter range associated with each device parameter specified identification of different tissue thickness, to provide the correct pressure and user control for the varied types of tissues being sutured during operation.

Regarding claim 2, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 1, wherein the detected tissue parameter comprises at least one of a type of the tissue, a thickness of the tissue, a stiffness of the tissue, a location of the tissue, or vascularization of the tissue (the thickness of the tissue parameter is disclosed in Heinrich par 0085, 0112).
Regarding claim 3, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 1, wherein the plurality of components of the surgical instrument include a staple cartridge (122; Heinrich par 0015), and wherein the device parameter includes at least one of a type of the staple cartridge, a color of the staple cartridge, adjuncts to the staple cartridge, a clamp load limit of the staple cartridge, a gap range for the staple cartridge, and a firing rate for the staple cartridge (Heinrich par 0029,0085; clamping load using a pressure sensor).
Regarding claim 4, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 1, wherein the plurality of components of the surgical instrument includes an end effector, and  
Regarding claim 5, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 4, wherein the control circuit is further configured to identify detected tissue parameters, but fails to explicitly teach identifying at least one of the tissue identifications as parenchyma, vessel or bronchus.
However Shelton teaches a surgical instrument that includes tissue displacement with thresholds for different types of tissue such as for vessels, par 0439, 0519.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the control which includes tissue thickness and pressure sensing with the specified identification of different tissue thickness due to different types of tissues such as the tissue found in vessels. 

Regarding claim 6, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 1, wherein the control circuit is further configured to recommend at least one alternative component for use with the surgical instrument to perform the proposed function (combination of systems for automatic adjustment; Heinrich par 0128).
Regarding claim 8, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 1, wherein the control circuit is further configured to prevent the proposed function when the system-defined constraint is exceeded (Heinrich par 0105 automatic prevention of firing if a predetermined threshold of pressure reading which is directly related to tissue thickness is reached, this threshold is a system defined constraint on the tissue thickness).
Regarding claim 9, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 8, wherein the user interface comprises a user-interface element selectable to override the control 
Regarding claim 10, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 1, wherein the proposed function of the surgical instrument comprises one or more than one of clamping the tissue, coagulating the tissue, cutting the tissue, and stapling the tissue (Heinrich par 0116).
Regarding claim 11, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 1, further comprising a surgical hub communicatively coupled to the surgical instrument, wherein the surgical hub comprises the control circuit (CPU control box 562).
Regarding claim 12, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 11, wherein one of the surgical instrument or the surgical hub comprises the user interface (Heinrich par 0128).
Regarding claim 13, Heinrich discloses a surgical system, comprising: a surgical hub (control box 562, including cpu and circuitry and processor; par 0086); a surgical instrument communicatively coupled to the surgical hub (par0013), the surgical instrument comprising: a plurality of components, wherein each of the plurality of components of the surgical instrument comprises a device parameter (par 0085-0086; sensed device parameters are sent to the cpu), and wherein each component is configured to transmit its respective device parameter to the surgical hub; and a sensor configured to: detect a tissue parameter associated with a proposed function of the surgical instrument (sensors capable of measuring or determining the thickness of the tissue, and clamp load on the tissue using pressure sensing as one of the device parameters; par 0086); and transmit the detected tissue parameter to the surgical hub; wherein the surgical hub comprises: a processor; and a memory coupled to the processor (par 0128; computer and processor coupled to the cpu which has threshold data and the ability to control parameters based on the sensed conditions), the memory storing instructions executable by the processor to: analyze the detected tissue parameter in cooperation with each respective device parameter based on a system-defined constraint (par 0105 automatic prevention of firing if a predetermined threshold of pressure reading which is directly related to tissue thickness is reached, this threshold is a system defined constraint on the tissue 
However Shelton teaches a system defined constraint which comprises at least one of a predetermined tissue parameter or a predetermined tissue parameter range associated with each device parameter; (Shelton teaches a memory which stores executable instructions that when executed by the processor cause the processor to monitor multiple levels of action thresholds and monitor speeds of the motor and sense tissue compression to provide feedback to the user of the surgical instrument which defines a system defined constraint; and the electronic system comprises a sensing module configured to sense tissue compression to provide feedback and coupled to the parameter threshold detection module and a memory which stores instructions to monitor the sensing module configured to sense multiple tissue parameters; these multiple sensors interface with the processor within a specified threshold range providing feedback (par 0710-0713) this feedback allows for tissue displacement with thresholds for different types of tissue such as for vessels, stomach or lunch tissues with different predetermined constraints, par 0439, 0519.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the control which includes tissue thickness and pressure sensing with the at least one of a predetermined tissue parameter or a predetermined tissue parameter range associated with each device parameter specified identification of different tissue thickness, to provide the correct pressure and user control for the varied types of tissues being sutured during operation.

Regarding claim 14, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 13, wherein the detected tissue parameter comprises at least one of a type of the tissue, a 
Regarding claim 15, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 13, wherein a component of the surgical instrument includes a staple cartridge (122; par 0015), and wherein the device parameter includes at least one of a type of the staple cartridge, a color of the staple cartridge, adjuncts to the staple cartridge, a clamp load limit of the staple cartridge, a gap range for the staple cartridge, and a firing rate for the staple cartridge (Heinrich par 0029,0085; clamping load using a pressure sensor).
Regarding claim 16, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 13, wherein a component of the surgical instrument includes an end effector, and wherein the detected tissue parameter comprises at least one of a closure angle of the end effector on the tissue, a length of the tissue in contact with a tissue-contacting surface of the end effector, and a force to compress the tissue within the end effector (Heinrich par 0029, 0085; clamping load of the force to compress tissue using a pressure sensor).
Regarding claim 17, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 13, wherein the instructions are further executable by the processor of the surgical hub to recommend at least one alternative component for use with the surgical instrument to perform the proposed function (combination of systems for automatic adjustment; Heinrich par 0128).
Regarding claim 18, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 13, wherein the instructions are further executable by the processor of the surgical hub to prevent the proposed function when the system-defined constraint is exceeded (Heinrich par 0105 automatic prevention of firing if a predetermined threshold of pressure reading which is directly related to tissue thickness is reached, this threshold is a system defined constraint on the tissue thickness).
Regarding claim 19, Heinrich discloses a non-transitory computer readable medium storing computer readable instructions which, when executed, causes a machine to: analyze a detected tissue parameter in cooperation with a device parameter (control box 562, including cpu and circuitry and 
However Shelton teaches a system defined constraint which comprises at least one of a predetermined tissue parameter or a predetermined tissue parameter range associated with each device parameter; (Shelton teaches a memory which stores executable instructions that when executed by the processor cause the processor to monitor multiple levels of action thresholds and monitor speeds of the motor and sense tissue compression to provide feedback to the user of the surgical instrument which defines a system defined constraint; and the electronic system comprises a sensing module configured to sense tissue compression to provide feedback and coupled to the parameter threshold detection module and a memory which stores instructions to monitor the sensing module configured to sense multiple tissue parameters; these multiple sensors interface with the processor within a specified threshold range 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the control which includes tissue thickness and pressure sensing with the at least one of a predetermined tissue parameter or a predetermined tissue parameter range associated with each device parameter specified identification of different tissue thickness, to provide the correct pressure and user control for the varied types of tissues being sutured during operation.

Regarding claim 20, Heinrich as modified by Shelton substantially teaches the non-transitory computer readable medium of Claim 19, wherein the instructions, when executed, further cause the machine to: generate an override element on the user interface, wherein the override element is selectable to permit the proposed function of the surgical instrument (Heinrich par 0105 automatic prevention of firing if a predetermined threshold of pressure reading which is directly related to tissue thickness is reached, this threshold is a system defined constraint on the tissue thickness; and is displayed for manual selective override par 0128).
Regarding claim 21, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 1, wherein the user interface comprises a user interface element selectable to override a prevention of the proposed function (Heinrich par 0105 automatic prevention of firing if a predetermined threshold of pressure reading which is directly related to tissue thickness is reached, this threshold is a system defined constraint on the tissue thickness). But fails to teach an override function, 
However Shelton teaches a safety processor configured to control override signals as a redundant safety check (par 0311-0312)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modify the controller as taught by Heinrich with the override safety processor as taught by Shelton as an added layer of safety precaution and control for the user of the surgical instrument.

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.
Applicant argues that Heinrich fails to teach a plurality of components configured to detect device parameters and a sensor configured to detect a tissue parameter, and in furtherance of this argument state that it is impermissible to use the same element of a prior art to anticipate two separately claimed elements.
However this argument is unpersuasive because Heinrich discloses a control circuit (control box 562, including cpu and circuitry and processor; par 0086, and further discloses “ it is envisioned that MEMS devices may transmits feedback signals of the measured and/or sensed parameters to a central processing unit 562 via wire leads 560 for further processing” this is interpreted as a plurality of devices that have sensors, and can measure and sense varying parameters related to tissue thickness as disclosed in par 0085, and various other device parameters. Further par 0077 recites “the processor analyzes the reading to determine if the reading is within the desired limits for the surgical instrument and/ or the current application. The processor can use at least one or more comparators to compare the value of the determined reading with store predetermined values. Therefore the device of Heinrich discloses all the limitation of the claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/             Examiner, Art Unit 3731
/CHELSEA E STINSON/             Primary Examiner, Art Unit 3731